—Appeal from a judgment of the County Court of Chemung County (Castellino, J.), rendered December 19, 1997, convicting defendant following a nonjury trial of the crime of attempted criminal sale of a controlled substance in the fifth degree.
Defendant was convicted of attempted criminal sale of a controlled substance in the fifth degree following a nonjury trial and was sentenced as a second felony offender to IV2 to 3 years in prison. Defense counsel seeks to be relieved of his assignment as counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. Upon review of the record and defense counsel’s brief, we agree. Accordingly, we affirm the judgment of conviction and grant defense counsel’s application for leave to withdraw (see, People v Cruwys, 113 AD2d 979, Iv denied 67 NY2d 650).
Cardona, P. J., Peters, Spain, Carpinello and Graffeo, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment is granted.